Citation Nr: 0528299	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, and from February 1980 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which, in pertinent part, found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a bilateral knee disorder.  In 
July 2002, the Board determined that evidence submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder was new and material, and remanded to 
further develop the evidence.  In September 2003, the Board 
again remanded the case for additional development of the 
evidence as well as to remedy due process deficiencies.

The record raises the issues of entitlement to service 
connection for peripheral neuropathy and heart disease 
secondary to diabetes mellitus.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  



FINDING OF FACT

A chronic right knee disorder was not manifested in service; 
arthritis of the right knee was not manifested to a degree of 
10 percent within one year following either of the veteran's 
two periods of active duty; and it is not shown that any 
current right knee disorder is related to service.  




CONCLUSION OF LAW

Service connection for right knee disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Although the March 2004 notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Hence, because there is not 
a scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

A review of the service medical records reveals that in 
November 1993, the veteran reported a history of knee 
swelling.  Physical examination revealed no disability.  

At an October 1994 VA general medical examination 
"[p]robable" degenerative joint disease of the large joints 
causing pain and swelling in the knees and ankles was 
diagnosed.  X-rays of the knees were not taken.

A January 2000 physical examination conducted in association 
with the appellant's job as a Federal civil servant noted a 
history of degenerative joint disease of the knees.

A June 2000 VA X-ray examination report shows that right knee 
findings were within normal limits.  

A June 2000 VA Persian Gulf clinic treatment note shows that 
the veteran provided a history of being involved in a motor 
vehicle accident in May 2000, after which time his right knee 
pain had increased.  

A November 2001 VA X-ray report showed right knee findings of 
bipartite patella.  

At his February 2002 hearing before the undersigned, the 
veteran testified that his right knee problems began during 
his second period of service.  He added that his knees would 
swell when he ran, and that a VA physician at the medical 
facility in Birmingham "seemed to think" his right knee 
problems were related to his military service.  Review of 
medical records associated with treatment afforded the 
veteran at the Birmingham VA facility, including those 
showing treatment afforded him by the physician who he 
claimed thought his right knee disorder was related to 
service, do not include any such etiological-based opinion.  

A May 2002 private treatment record shows that the veteran 
underwent right knee arthroscopic surgery to repair a medial 
meniscus tear.  

At a November 2002 VA orthopedic examination postoperative 
neuralgia of the right knee with no loss of function due to 
pain was diagnosed.  X-rays showed mild degenerative changes.  
The examiner opined that he was unable to say whether the 
veteran's right knee disorder was related to his military 
experience or to a motor vehicle accident in May 2000.  

Following an August 2004 VA orthopedic examination right knee 
degenerative joint disease was diagnosed.  The veteran 
provided a history of incurring a "left" knee injury during 
his military service.  [As part of an undated addendum 
provided by the examiner following the August 2004 
examination, he acknowledged that the reference to the 
"left" knee was an error.]  The examiner essentially opined 
that it was at least as likely that the degenerative disease 
was related to the veteran's right knee injury incurred in 
the mid-1980's, while on active duty.  The examiner added 
that the meniscal tear which recently required surgery was 
not related to his military service.  

In the aforementioned addendum to his August 2004 VA 
examination report the VA physician opined, however, that as 
further review of the evidentiary record, including the 
service medical records, failed to reveal that the appellant 
had injured his right knee in service, the veteran's current 
right knee problems were not likely related to his service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the above-cited medical evidence, both VA and 
private, clearly shows that the veteran has a right knee 
disorder.  The medical evidence, however, neither includes an 
opinion linking the veteran's right knee problems to his 
service, nor reveal that his diagnosed right knee 
degenerative changes were manifested within a year of either 
period of active duty.  Of particular note, the Board 
observes that the VA physician who examined the appellant in 
August 2004 ultimately opined that the veteran's right knee 
problems were "not likely related" to his military service.  
As such, the benefit sought on appeal cannot be granted.  The 
claim is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


